DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
 Response to Amendment
	Applicant’s Amendment filed November 2, 2021 has been fully considered and entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
A light diffusing optical fiber, as defined by claim 1, comprising: 
a core; 
a cladding surrounding the core; 
an outer surface; and 
a plurality of scattering structures positioned within the core, the cladding, or both the core and the cladding, wherein the plurality of scattering structures are configured to scatter guided light towards the outer surface, such that light comprising a wavelength of from 450 nm to 650 nm diffusing through the outer surface along a diffusion length of the light diffusing optical fiber comprises a spectral attenuation percent relative range of 14 % or less; 
A method for producing a light diffusing optical fiber, as defined by claim 13, wherein the plurality of scattering structures are configured to scatter guided light towards the outer surface, such that light comprising a wavelength of from 450 nm to 650 nm diffusing through the outer surface along a diffusion length of the light diffusing optical fiber comprises a spectral attenuation percent relative range of 14% or less and a correlated color temperature of from about 2700 K to about 8000 K in combination with all of the other limitations of claim 13; or
A method, as defined by claim 16, wherein the plurality of scattering structures comprise a second void volume fraction and a second average cross sectional diameter and are configured to scatter guided light towards the outer surface, such that light comprising a wavelength of from 450 nm to 650 nm diffusing through the outer surface along a diffusion length of the second light diffusing optical fiber comprises a second spectral attenuation percent relative range that is 14% or less and is 
Claims 2-12 depend from claim 1; claims 14 and 15 depend from claim 13; and claims 17-20 depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874